DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 2/12/2021.
 Claims 3-4, 7, 11, 13, 16 and 19-20 are cancelled. Claims 1-2, 5-6, 8-10, 12, 14-15, 17-18 and 21 are allowed with following examiner amendment.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Anthony Venezia on 4/8/2021.
The application has been amended as follows: 

1. (Currently amended) A cyber-physical production system comprising:
	a plurality of cyber-physical production units configured to collectively produce a product
comprising one or more workpieces, each of the cyber-physical production units comprising:
		one or more automation system devices,
		a network interface configured to receive one or more skill instances, each skill instance providing a skill name and a set of parameters that provide a machine-independent 
		an order queue configured to store the one or more skill instances, and
		a processor configured to:
			reorder the order queue based on a preferred sequence after entering the skill instance in the order queue,
			interpret each skill instance and execute computational or physical behaviors of the automation system devices corresponding to each of the one or more skill instances, wherein a dataflow language implements the computational or physical behaviors by specifying connections between skill instances and behaviors according to input values and output values of graph nodes with at least one of the nodes configured to search for at least one of the skill instances in the order queue and the input values comprising a search flag indicating to conduct the search or delete the associated skill instance and a key value for matching, wherein at least one of the output values of the graph nodes is carried on to other nodes to do more computation; and 				
			execute the one or more skill instances to transform the workpiece and  communicate with the cyber-physical production system via the network interface the state of executed behaviors and corresponding transformations to the workpiece.

12. (Currently amended) A computer-implemented method for using a skill interface to control a
cyber-physical production unit in a cyber-physical production system, the method comprising:
	receiving a skill instance via a network interface providing a skill name and a set of parameters that provide a machine-independent description of how a workpiece is to be transformed for ultimate conversion into a final product by one or more automation system devices included in the cyber-physical production unit;

	reordering the order queue based on a preferred sequence after entering the skill instance in the order queue;
	interpreting each skill instance and selectively executing computational or physical behaviors of the automation system devices corresponding to each skill instance in the unit order queue, wherein a dataflow language implements the computational or physical behaviors by specifying connections between skill instances and behaviors according to input values and output values of graph nodes with at least one of the nodes configured to search for at least one of the skill instances in the order queue and the input values comprising a search flag indicating to conduct the search or delete the associated skill instance and a key value for matching, wherein at least one of the output values of the graph nodes is carried on to other nodes to do more computation; and
	executing the skill instances to transform the workpiece and communicating with the cyber-physical production system via the network interface the status of executed behaviors and corresponding transformations to the workpiece.

Reason For Allowance
Patent Office fully considered the amendments in the filed RCE. Patent Office conducted further prior art search and found a prior art Strole (US 2005/0015681 A1). Strole teaches, in [0023], to search using key value to find the corresponding action. Patent Office also found a prior art Page (US 2015/0324490 A1) which teaches to use context-sensitive rule to find the customized working procedure for a 3D printer. However, no prior arts have been found to, individually or in combination, teach or suggest the newly added limitations “a search flag indicating to conduct the search or delete the associated skill instance and a key value for 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 


/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115